DREYFUS INSTITUTIONAL RESERVES FUNDS Certificate of Amendment The undersigned, Vice President of Dreyfus Institutional Reserves Funds (the "Trust"), a trust with transferrable shares of the type commonly called a Massachusetts business trust, does hereby certify to the Secretary of State of the Commonwealth of Massachusetts that, pursuant to Article IX, Section 8, of the Trust's Agreement and Declaration of Trust dated January 10, 2008 (the "Declaration of Trust") and by the affirmative vote of a majority of the Trustees of the Trust at a meeting duly called and held on April 7, 2016, the Declaration of Trust is amended to provide that the name of the following series of the Trust, as previously established and designated, is changed as follows: Old Name of Series New Name of Series Dreyfus Institutional Treasury Prime Cash Advantage Fund Dreyfus Institutional Treasury Securities Cash Advantage Fund This Certificate of Amendment to the Declaration of Trust shall become effective on April 15, 2016. /s/ Maureen E. Kane Maureen E. Kane, Vice President Dated: April 7, 2016 STATE OF NEW YORK ) : ss.: COUNTY OF NEW YORK ) On this 7 th day of April, 2016, before me personally came Maureen E. Kane, to me personally known, who, being by me duly sworn, did say that she is a Vice President of the above-referenced Trust and who duly acknowledged to me that she had executed the foregoing instrument as her free act and deed on behalf of the Trust. /s/ Loretta Johnston Notary Public
